FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50035

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01958-LAB

 v.
                                                 MEMORANDUM*
ANTOINETTE VALENZUELA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Antoinette Valenzuela appeals from the district court’s judgment and

challenges the 78-month concurrent sentences imposed following her guilty-plea

convictions for importation of methamphetamine and importation of cocaine, in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C.

§ 1291, and we vacate and remand for resentencing.

      Valenzuela contends that the district court erred in denying a minor role

reduction to her base offense level under U.S.S.G. § 3B1.2(b) because, among

other things, the court failed to apply Amendment 794 (“the Amendment”), which

added a non-exhaustive list of five factors that a court “should consider” in

determining whether to grant a minor role reduction. See U.S.S.G. §3B1.2 cmt.

n.3(C) (2015). The Amendment became effective less than two months before

Valenzuela was sentenced. Valenzuela did not discuss the five factors in her

sentencing memorandum, and made only indirect reference to some of the factors

at sentencing. Moreover, the court did not explicitly discuss the five factors. On

this record, we cannot determine whether the district court considered all of the

now-relevant factors in determining whether Valenzuela was entitled to a minor

role reduction. Accordingly, we vacate Valenzuela’s sentence and remand for

resentencing under the Amendment. See United States v. Quintero-Leyva, 823
F.3d 519, 523-24 (9th Cir. 2016).

      VACATED AND REMANDED for resentencing.




                                          2                                     16-50035